Title: To George Washington from George Augustine Washington, 5 March 1790
From: Washington, George Augustine
To: Washington, George



Honord Uncle
Mount Vernon March 5th 1790.

I sent on Saturday the usual day of your Letters reaching Alexandria, but your favor of the 21st Ulto had not arrived, and did not come to my hands untill yesturday.
I have informed Fairfax that it was your opinion and that I was directed to communicate it to him that £25. pr ann. is very ample wages for his Brother, or any untried man, and that it

was your determination not to encrease his wages, and that if he did not think proper to continue, he might at the end of his year go which he has determin’d to do. as I consider his wages very sufficient I said nothing to urge his continuance but confess that I am sorry to part with him, not knowing how he is to be replaced, for to get a man that can be relied on in that line of life is a mere lottery⟨.⟩ from his long continuance he has acquired that knowledge of your business which renders him very useful. I have no expectation of geting Fairfaxes Brother, nor do I know of any person that would probably answer from any information I have been able to obtain; but must extend my enquiries for this part of the County will not I fear furnish one that can be depended on.
I always thought the wages you allow’d Mr Bloxham greatly beyond what his services merited, and in no other point of view do I consider him preferable to the Overseers of this Country but in the business of seeding. You were well convinced I believe long before you left home that he had no capacity for the management of Negroes; tho I am not an advocate for changes of this kind yet in this instance it would in my opinion be perfectly well to do it—for I cannot suppose but by the expiration of his time, that for less than £40. a man may be procured who will render you as essential services—Fairfax has several times expressed an inclination to be placed at the Ferry in case of the Removal of Mr Bloxham on the same wages he (Fairfax) now has—but I gave no encouragement and said little in reply as I thought it too much and believed he would be more useful where he is—the impeachment of fraud is a disagreeable thing, but the embezzlement of Ferriages is suspicious from the diminution of them the year 1787—produced a profit of £55.12.1¼—88 but £32.8.10d. & 89—but £21.19.6. I have endeavourd by unseeming enquiries to make discoveries, but have not—but will continue my attempts.
I was well aware that inconveniences would attend the removeal of James from the Carpentering business, but was induced to make the proposition from an ceconomising principle, believing that he might answer as well as an Overser as any white man that might probably be got—tho’ his services as a Carpenter are extremely essential yet the expence and frequently the perplexity of white Overseers is a great bar to the employg of

them—I cannot see that anything better can be done than the removeal of Davy to D: Run & Will to Muddy hole and must if I can meet with a white Overseer engage one to manage the gang here Will and Davy shall be moved immediately on my return from Berkley which will be in about a week as I shall set out in the morning. I have not communicated the intention to them or shall I to the Farmer untill I return as no inconvenience can attend so short a delay. There are now five hog’sheads of Tobacco prized which will go to Town for inspection on Monday and the rest will be got ready without loss of time—the whole of the wheat has been sent to the mill as appears by the Report except abt 200 B: from the R: plantn and abt 30. or 40 from M: Hole—a short crop indeed.
There is now ready in the mill about 120 Bl Common Flour and abt 70 of Ship Stuff & midlings for the former 40/ pr Bl can be had—for the Ship stuff 14/ pr hundred and midlings 16/—which prices are in my opinion so high that I should have been induced to dispose of all on hand had I not recd your Letter having frequently known a good market lost by waiting in expectation for a better—I shall wait your further advise respecting the sale of it—having fixed the new Bolting Cloth shall have the balance of the wheat manufacterd into Superfine flour.
Mr Wilson is ready at any time to comply with his contract and will send the Corn to the mill on my return—Corn in Alexandria has not been altogether so high and in so great demand for a fortnight past—the scarcity of money it is thought will affect the prices of grain & Flour—it certainly is as you observe to be apprehended that the great prices will induce people to sell so near as to involve serious consequences—I have endeavourd to have provision and provender used with all possible œconomy and as you desire it will encrease the Crop of Carrots potatoes pease & Scarcity—the pease and Potatoes I think may answer better than the former or latter but we have no great encouragement to go much on any of them from the production of either heretofore.
I have informed Ehler that you would provide seeds &c. agreeable to his list —He appears industrious & contented to possess knowledge and taste—at first, to converse with him was difficult but he has made such progress as to be tolerably well understood—the ground has been in such order that not much could be done—George is now with him and I hope their

labours will soon be discoverd—I have replaced in the Shrubberies the Dog-wood Red-bud Sas’afrass—Laurel and Crab-apple—the Ivy have almost entirely died under both walls—among the shrubs some of these shall be intersperced—you will observe by the cash acct transmited what has been recd from Muse—the last letter from him enclosing a draft for 50£ on the house of Robinson Sanderson & Co. inform’d me that he was a little in advance but that I should the last of this or the begining of the next month recieve his accts but gives no encouragement for any more very shortly for he expects to be obliged to have recourse to Law for the most of the arrearages.
For two days and nights past the weather has been very cold the wind very high and the ground very hard froze very unfavorable for the grain—the accounts I last gave you of the grain were not unfavorable but the thaugh which took place about the time has given that which lay much exposed to the wet a much more unfavorable complexion—the earth subsiding (which had been raised by the frost) has exposed the roots and caused much of it to put on a deadly appearance—the Barley has I think sufferd very much—if indisposition or something very unexpected should not prevent—I shall return on or before Monday week—with the most tender regard for Yourself my Aunt & the Children I am Honord Uncle your truely affectionate Nephew

Geo: A. Washington

